Citation Nr: 1814917	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  06-32 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for a right varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2006 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Houston, Texas, which continued the Veteran's
noncompensable rating for a right varicocele.

In May 2009, the Veteran testified at a hearing before the undersigned Veterans
Law Judge.  A transcript of the hearing has been associated with the claims file.

In August 2009, the Board remanded the Veteran's claim, and in August 2011 denied it.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the August 2011 decision as to that issue.  The Board again remanded the claim in October 2013 and denied it in September 2014.  The Veteran appealed the decision to the Court.  In a July 2015 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the September 2014 Board decision.  The Court granted the JMR in a July 2015 Order.  

In December 2015, the Board again issued a decision on the matter.  In a June 2017 order, the Court granted a Joint Motion for Partial Remand to vacate the decision on the denial of an increased rating.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2017 correspondence, the Veteran requested that that AOJ consider a Wikipedia article and another article that he had submitted.  This matter must be remanded for AOJ consideration.

In the June 2017 Joint Motion for Partial Remand, the parties agreed that a discussion of the Veteran's reports of testicular and/or scrotal pain was necessary, to include whether such pain is a possible symptom of the varicocele.  The parties also required a discussion of whether the Veteran's incontinence and/or benign prostatic hypertrophy (BPH) are attributable to, or symptoms of, the varicocele.  Consideration must also be made as to whether the varicocele can be considered as a prostate gland injury, infection, hypertrophy, or a prostate gland postoperative residual (under Diagnostic Code 7527) or as a voiding dysfunction.  The Board must also clarify the Diagnostic Code under which it is rated, which has most frequently been noted in the past as Diagnostic Code 75990-7120.  The RO should obtain a VA medical opinion or VA examination to clarify these matters.

The AOJ should obtain all unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should associate with the file all of the Veterans relevant VA records of treatment not previously obtained.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records have been obtained, refer the Veteran's entire claims to physician with specific knowledge and/or experience with varicoceles.  
If the medical professional determines that an in-person examination of the Veteran is necessary, schedule the Veteran for a VA examination.  

The contents of the electronic claim files (in VBMS and Virtual VA), should be made available to the designated examiner for review.  If an examination is conducted, all tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

(a) The examiner should determine the current symptoms of the service-connected right varicocele.

(b)  The examiner is also asked to provide opinions addressing the following questions:

It is at least as likely as not (50 percent or greater probability) that:

	(1) the Veteran's reports of testicular and/or scrotal 	pain is a symptom of the varicocele,

	(2)  the Veteran's incontinence is a symptom of, or 	attributable to the varicocele,

	(3) the Veteran's benign prostate hypertrophy (BPH) 	is a symptom of, or attributable to the varicocele, and

(c) The examiner also should express and opinion as to whether the varicocele may constitute a prostate gland injury, infection, 	hypertrophy, or a postoperative residual or cause symptoms similar to those caused by a prostate gland injury, infection, hypertrophy, or postoperative residual?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The medical professional should discuss the particulars of this Veteran's medical history - to include (i) the prior VA examinations (obtained in June 2006, August 2007, February 2010 with a May 2010 addendum, April 2012, and June 2014), (ii) lay evidence of record, and (iii) to specifically include the medical articles submitted by the Veteran in August 2017, as well as, the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance being expressed in the study of this case.

3.  After the development above has completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim with consideration of all the evidence including the two articles submitted by the Veteran with his August 2017 correspondence.   If determination remains adverse to the Veteran, the AOJ should furnish an appropriate supplemental statement of the case and afford the Veteran (and his representative) the opportunity to respond.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



